DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 1,394,872 to White
White discloses a vehicle anti-theft device provided as an axle-locking system, the system comprising: an axle interlocking means (17 and 40-42) with two prongs or clamp (44, 45); and mechanical positioning means (18) coupled to said interlocking means, wherein the system is operated to mechanically position said axle interlocking means so as to engage and tightly grip the vehicle axle and immobilize it, so as to prevent movement of the vehicle (as shown in figure 4; page 3, lines 6-33), as in claim 1.
White also discloses said axle interlocking means comprises a fork (40-42) engaged with flat indented surfaces formed in an axle of the vehicle, and with protrusions provided on one of the vehicle axles, thereby preventing axle rotation and preventing vehicular movement (prongs of the fork engage with the indented surfaces, valleys between the prongs engage with protrusions), as in claim 2, and the fork is configured as a pincer grip that slides onto said flat indented surfaces or said protrusions (figures 3 and 4 show the engagement between the pincer and axle), as in claim 7, wherein the width between prongs of the fork corresponds to the width between said flat indented surfaces of the vehicle axle (figure 4 shows the arrangement of the prongs and the engagement surfaces), as in claim 8.
White further discloses a housing (11) for enclosing said axle interlocking means, wherein said axle interlocking means comprises a clamp-like member (40-42 circumferentially clamp the axle when engaged), to extend and retract within said housing and clamp against the vehicle axle (figures 3 and 4 show the engagement of the axle interlocking means and the axle), as in claim 3, wherein said clamp-like member comprises a pair of arc-shaped brake shoes to clamp against opposite sides of said axle to immobilize it (40-42), as in claim 4, and said convenient location for said housing is attached to any available area of the vehicle undercarriage or the vehicle chassis (figure 1 show the location of the anti-theft device adjacent to the transmission), as in claim 6, as well as said housing is irremovably attached to a convenient location under said vehicle, proximate the vehicle axle (figure 1 show the location of the anti-theft device adjacent to the transmission), as in claim 5.
White additionally discloses a fork or clamp rod (28 which rotates 18 to position the fork or clamp into and out of engagement) for extending and retracting axle interlocking means, wherein said axle interlocking means comprises a fork or clamp (40-42), as in claim 9, as well as when the vehicle is locked, or the axle locking system is operated, the fork or clamp is extended from a housing, so that the pincers or prongs (44, 45) of the fork or clamp engage indented flat surfaces (as shown in figure 4) formed in an axle of the vehicle or engage protrusions (as shown in figure 4) provided on one of the vehicle axles, such that the axle is locked, and the vehicle cannot be moved (page 3, lines 6-33), as in claim 10, and said axle interlocking means is disengaged by disengaging the mechanism via a dedicated button/actuator inside the vehicle (page 3, lines 6-33), as in claim 11.

White also discloses a method for preventing vehicle theft comprising: providing an axle-locking system, the system comprising: an axle interlocking means (17 and 40-42) with two prongs or clamp (44, 45); and mechanical positioning means (18) coupled to said interlocking means, and operating the system to mechanically position said axle interlocking means so as to engage and tightly grip the vehicle axle and immobilize it, so as to prevent movement of the vehicle (as shown in figure 4; page 3, lines 6-33), as in claim 12.
White further discloses said axle interlocking means comprises a fork (40-42) engaged with flat indented surfaces formed in an axle of the vehicle, and with protrusions provided on one of the vehicle axles, thereby preventing axle rotation and preventing vehicular movement (prongs of the fork engage with the indented surfaces, valleys between the prongs engage with protrusions), as in claim 13, wherein said fork is positioned to engage said protrusions provided on said vehicle axle by swinging motion about a rotational axis (pivoting of the fork in shown in figures 3 and 4), as in claim 14, and said fork is positioned to engage said protrusions provided on said vehicle axle by a sideways motion along the vehicle axle (movement shown in figures 3 and 4), as in claim 15, as well as said fork is positioned to engage said flat indented surfaces formed in said vehicle axle by a perpendicular motion to said vehicle axle (the prongs of the fork move in a radial direction into engagement with the indented surfaces; figures 3 and 4), as in claim 16, and where said axle interlocking means comprises a clamp-like member (40-42 circumferentially clamp the axle when engaged), and said system is operated to extend and retract said clamp-like member within a housing (11) to clamp against and immobilize the vehicle axle (figures 3 and 4), as in claim 17.
Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive.  In regards to Applicant's argument that White includes additional structure and complexity not required by Applicant's invention, it must be noted that White discloses the invention as claimed. The fact that it discloses additional structure not claimed is irrelevant.
In response to the argument that White does not tightly grip the vehicle axle, the examiner respectfully disagrees.  Grip is commonly defined as “to seize or hold firmly”; accordingly, actuation of the axle-locking system causes the detent members to swing and hold the interlocking forks into positive locking engagement with the indented surfaces of the axle to seize and firmly hold the axle, as shown in Fig. 4
Regarding the argument that White does apply a lateral force to the vehicle axle from the interlocking means, the examiner respectfully disagrees.  As clearly shown in figure 4, the interlocking means apply a force orthogonal to the radial surface of the axle to positively lock the axle. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
June 8, 2022